       Case 2:19-cr-00206-TLN Document 69 Filed 06/11/21 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5    Noa_Oren@fd.org
6
     Attorney for Defendant
7    PATRICIA GUIZAR

8                               IN THE UNITED STATES DISTRICT COURT

9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                     Case No. 2:19-cr-00206-TLN
11              Plaintiff,                         STIPULATION AND ORDER TO CONTINUE
12         v.                                      STATUS CONFERENCE

13    PATRICIA GUIZAR, et al.,                      DATE:          June 17, 2021
                                                    TIME           9:30 a.m.
                 Defendants.                        JUDGE:         Hon. Troy L. Nunley
14
15
16           By this stipulation, the parties move to continue the status conference until November 4,

17   2021, and to exclude time between June 17, 2021 and November 4, 2021, under Local Code T4.

18           The reason for the continuance is that defense counsel is continuing to review

19   voluminous discovery and that new government counsel has been assigned on the case.

20           The parties agree November 4, 2021 represents the next best date for a status conference.

21           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

22   excluded from the date the parties stipulated through and including November 4, 2021, pursuant

23   to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479,

24   Local Code T4 based upon continuity of counsel and defense preparation. Nothing in this

25   stipulation and order shall preclude a finding that other provisions of the Speedy Trial Act dictate

26   that additional time periods are excludable from the period within which a trial must commence.

27
28
      Stipulation and Order                          -1-          United States v. Guizar, 2:19-cr-00206-TLN
      to Continue Status Conference
       Case 2:19-cr-00206-TLN Document 69 Filed 06/11/21 Page 2 of 3


     DATED: June 10, 2021               Respectfully submitted,
1
                                        HEATHER E. WILLIAMS
2                                       Federal Defender
                                        /s/ Noa E. Oren
3                                       NOA E. OREN
                                        Assistant Federal Defender
4                                       Attorney for PATRICIA GUIZAR
5
6    DATED: June 10, 2021               /s/ Etan Zaitsu __
                                        ETAN ZAITSU
7                                       Attorney for JORGE SANDOVAL RAMIREZ

8
     DATED: June 10, 2021               PHILLIP A. TALBERT
9                                       Acting United States Attorney
                                        /s/David Spencer      __
10                                      DAVID SPENCER
                                        Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order               -2-         United States v. Guizar, 2:19-cr-00206-TLN
      to Continue Status Conference
       Case 2:19-cr-00206-TLN Document 69 Filed 06/11/21 Page 3 of 3


                                                   ORDER
1
             The Court, having received, read, and considered the stipulation of the parties, and good
2
     cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
3
     that the failure to grant a continuance in this case would deny defense counsel reasonable time
4
     necessary for effective preparation, taking into account the exercise of due diligence. The Court
5
     finds that the ends of justice served by granting the continuance outweigh the best interests of the
6
     public and defendant in a speedy trial.
7
             The Court orders a status conference on November 4, 2021, at 9:30 a.m. The Court
8
     orders the time from June 17, 2021 up to and including November 4, 2021, excluded from
9
     computation of time within which the trial of this case must commence under the Speedy Trial
10
     Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
11
12
     Dated: June 10, 2021
13
14
15                                                           Troy L. Nunley
                                                             United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-          United States v. Guizar, 2:19-cr-00206-TLN
      to Continue Status Conference
